DETAILED ACTION

1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2  Applicant's amendment, filed on 11/01/2021, is acknowledged.

3.  Claims 1-2, 4, 7, 12, 14, 17, 21-23, 26, 29, 38, 45, 46, 49, 51-52, 54, 56, 58, 60, 62-63 and 65 are pending.

4.  Restriction to one of the following inventions is required under 35 U.S.C. § 121:

Claims 1-2, 4, 7, 12, 14, 17, 21-23, 26, 29, 51, drawn to an isolated antibody or antigen-binding fragment thereof that specifically binds to human protease activated receptor 2 (PAR-2), wherein the antibody or antigen-binding fragment thereof: (a) blocks the interaction between a PAR-2 activating ligand and an extracellular domain of PAR-2, and/or (b) blocks PAR-2 activation by a PAR-2 activating ligand, and wherein the antibody or antigen-binding fragment thereof does not bind to amino acids 59-63 of the N-terminus of human PAR-2, classified in Class/subclass C07K 16/00.

Claims 38, 45-46, 49, drawn to isolated polynucleotide comprising a first nucleic acid molecule encoding a heavy chain variable region (VH) or the heavy chain of the an antibody or antigen- binding fragment thereof of any one of claims 1 37 and/or a second nucleic acid molecule encoding a light chain variable region (VL) or the light chain of the antibody or antigen-binding fragment thereof, wherein the first nucleic acid molecule encodes the VH of SEQ ID NO: 20 or 21 and the second nucleic acid molecule encodes the VL of SEQ ID NO: 23, 24, 25, 26, or 27,  vectors, host cells, and methods of producing; classified in Class/Subclass A61K 2039/505 and C07K 2317/24.

Claim 52, drawn to a method for inhibiting activation of PAR-2 in vitro by a PAR-2 activation ligand with an anti-PAR-2 antibody,  classified in Class/subclass G01N 33/53.

Claims 52 and 54, drawn to a method of treating an airway disease in a patient  with anti-PAR-2 antibodies; classified in Class Class/subclass A61K 39/00.

Claims 52 and 56, drawn to a method of relieving pain in a patient with anti-PAR-2 antibodies; classified in Class Class/subclass A61K 39/00.

Claim 52 and 58, drawn to a method of treating cancer in a patient, the method comprising administering to the patient with anti-PAR-2 antibodies, Class/subclass A61K 39/00.

Claims 52 and 60, drawn to a method of treating a skin disease in a patient with anti-PAR-2 antibodies, classified in Class/subclass A61K 39/00.

Claims 52 and 62, drawn to method of treating orofacial granulomatosis in a patient with anti-PAR-2 antibodies, classified in Class/subclass A61K 39/00.

Claims 52 and  63, drawn to a method of treating an inflammatory condition in a patient with anti-PAR-2 antibodies, classified in Class/subclass A61K 39/00.

Claim 65, drawn to a method for detecting PAR-2 in a sample with anti-PAR-2 antibodies, classified in Class/subclass G01N 33/53.

Claim 52 link inventions of Groups IV-IX. The restriction requirement between the linked inventions is subject to the nonallowance of the linking claims, claim 52 . Upon the allowance of the linking claims, the restriction requirement as to the linked inventions shall be withdrawn and any claims depending from or otherwise including all the limitations of the allowable linking claims will be entitled to examination in the instant application. Applicants are advised that if any such claims depending from or including all the limitations of the allowable linking claims are presented in a continuation or divisional application, the claims of the continuation or divisional application may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Where a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. In re Ziegler, 44 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

The inventions are distinct, each from the other because of the following reasons:

5.  Groups I and II are different products.  Antibodies and nucleic acids encoding the antibodies differ with respect to their structures and physicochemical properties; therefore each product is patentably distinct.

6.  Groups I and III-X are related as product and process of using.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product (MPEP § 806.05(h)). In the instant case the antibody of Group I can be used for affinity purification, in addition to the various methods recited.

7.  Groups III-X are different methods.  Various methods of treating, methods of inhibiting and a method of detecting differ with respect to ingredients, method steps, and endpoints; therefore, each method is patentably distinct.

8.  The examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder. All claims directed a nonelected process invention  must require all the limitations of an allowable product claim for that process invention to be rejoined.

In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product claim will not be rejoined. See MPEP § 821.04(b). Additionally, in order to retain the right to rejoinder in accordance with the above policy, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

9.  Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

10. Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHER M HADDAD whose telephone number is (571)272-0845.  The examiner can normally be reached on Monday-Friday 7:00-4:30PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

August 30, 2022
/MAHER M HADDAD/            Primary Examiner, Art Unit 1644